Citation Nr: 1611414	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a left inguinal hernia, status post repair with residual scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues were previously remanded by the Board in October 2015 to schedule the Veteran for a videoconference hearing.  The Veteran withdrew his request for a hearing in statement received January 15, 2016.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes the Veteran filed a timely notice of disagreement regarding the issues of depression, drug abuse and alcoholism denied in an August 2015 RO rating decision.  Prior to the issuance of a statement of the case (SOC) by the RO, the Veteran withdrew the claims in a statement received February 23, 2016.  The issues are not in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 1015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that an additional July 2015 VA hernia examination has been conducted since the AOJ issued an October 2013 statement of the case (SOC).  This VA examination includes pertinent findings related to the Veteran's increased rating claim.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  The Veteran has not submitted a waiver of AOJ consideration of the new evidence received since the October 2013 SOC, and the AOJ has not issued a supplemental statement of the case (SSOC) with consideration of the newly received evidence.  On remand, the agency of original jurisdiction should issue a new SSOC that considers the evidence received since the October 2013 SOC.

In reaching this conclusion, the Board observes that the Veteran filed his substantive appeal after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  However, as this evidence does not appear to have been submitted by either the Veteran or his accredited representative, the claim must be remanded for the RO for readjudication with consideration of the newly received evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of whether the Veteran is entitled to a higher evaluation for a left inguinal hernia, status post repair with residual scar.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




